United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3217
                        ___________________________

    Waseem Mustafa; Lorin Mustafa; Radjindre K. Bhoelai; Roger R. Cottrell;
Jennifer A. Cottrell; Shafiqua Janetkhan; Hayat Janetkhan; Blia Tou Lee; May Lee;
   Trang Le; Minh Quang Tran; Charles J. Cordes; W. Scott Long, III; Susan M.
     Long; Chia Pao Xiong; Ying Xiong; Brad Everett; Lily Everett; Stacey R.
  Becklund, individually and as personal representative of the estate of Robert C.
Anderson; Chad Everett; Peter J. Schumacher; Tim Gallagher; Shannon E. Gallagher

                      lllllllllllllllllllll Plaintiffs - Appellants

                                           v.

 Bank of America N.A.; BAC Home Loans Servicing, LP; Mortgage Electronic
 Registration Systems, Inc.; Merscorp, Inc.; Bank of New York Mellon; Bank of
  New York Mellon Trust Company; Federal National Mortgage Association;
                   Federal Home Loan Mortgage Corporation

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                             Submitted: June 10, 2013
                               Filed: July 12, 2013
                                  [Unpublished]
                                 ____________

Before LOKEN, BEAM, and BYE, Circuit Judges.
                           ____________

PER CURIAM.
       Appellants, homeowners claiming that Appellees do not have legal title to their
original notes, and do not have a right, title or interest in their respective properties
sufficient to enforce the notes through acceleration and a foreclosure sale, appeal the
district court's dismissal of their complaint. This is one in a series of unsuccessful,
substantially similar cases initially brought by Appellants' counsel, William B. Butler,
in Minnesota state court, which are then removed by the defendants and ultimately,
and repeatedly, dismissed by the federal district court. See, e.g., Dunbar v. Wells
Fargo Bank, N.A., 709 F.3d 1254 (8th Cir. 2013) (per curiam); Peterson v.
Citimortgage, Inc., 704 F.3d 548 (8th Cir. 2013); Karnatcheva v. JPMorgan Chase
Bank, N.A., 704 F.3d 545 (8th Cir. 2013); Blaylock v. Wells Fargo Bank, N.A., 502
F. App'x 623 (8th Cir. 2013) (per curiam).

       Applying de novo review to the district court's1 grant of a Rule 12(b)(6)
dismissal motion, see Cox v. Mortg. Elec. Registration Sys., Inc., 685 F.3d 663, 668
(8th Cir. 2012), we conclude that our recent precedent requires a quick rejection of the
claims advanced in this case. See, e.g., Dunbar, 709 F.3d at 1256-59. We likewise
reject Appellants' assertion that the district court erred in failing to allow them the
opportunity to file an amended complaint to comport with federal pleading
requirements.2 It is not a "woeful" set of circumstances these claimants find
themselves in, nor is this issue a matter of first impression for the court. There are no
victims here.



      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
      2
        Also, contrary to Appellants' argument on this issue, Murphy v. Aurora Loan
Servs., LLC, 699 F.3d 1027 (8th Cir. 2012), cert. denied, 133 S. Ct. 2358 (2013), does
not render the court's dismissal "inappropriate." We have explicated the limited extent
of our holding in Murphy over and again and find no reason to do so here. See
Dunbar, 709 F.3d at 1258, 1258 n.6 (discussing Murphy as also addressed in
Karnatcheva).

                                          -2-
       We have held . . . that even where a district court exercises its power to
       sua sponte dismiss a claim (without any pending motion to dismiss), the
       court's failure to give the plaintiff notice and an opportunity to respond
       before doing so is not reversible error if "it is patently obvious the
       plaintiff could not prevail based on the facts alleged in the complaint."

Christiansen v. West Branch Cmty. Sch. Dist., 674 F.3d 927, 938 (8th Cir. 2012)
(quoting Smith v. Boyd, 945 F.2d 1041, 1043 (8th Cir. 1991)). As our precedent
reveals, it is "patently obvious" that Appellants could not prevail on the allegations
contained in the complaint. Id. Therefore, any alleged error by the district court on
this point does not merit reversal.

       Upon motion by defendants, the district court likewise imposed Rule 11
sanctions against Appellants' attorney, William B. Butler and his law firm, Butler
Liberty Law, LLC, that Butler challenges on appeal. "We review the district court's
determinations concerning Rule 11 under the abuse-of-discretion standard." Clark v.
UPS, 460 F.3d 1004, 1008 (8th Cir. 2006). Giving due discretion to the district court
in this case, we determine that sanctions are entirely warranted. Contrary to
Appellants' argument that "[t]here is nothing improper or frivolous about bringing
quiet title claim [sic] even if the lien appears valid on its face," it is entirely improper
and frivolous to continue to file baseless claims with superfluity. The district court
was well within its discretion to impose sanctions under Rule 11. See Welk v. GMAC
Mortg., LLC, 850 F. Supp. 2d 976, 999-1005 (D. Minn. 2012) (discussing bases for
imposing sanctions against Butler under Rule 11); see also Butler v. Bank of Am.,
N.A., 690 F.3d 959, 962-63 n.3 (8th Cir. 2012) (describing Mr. Butler's "pattern" in
these matters).

       For the foregoing reasons, we affirm the district court's dismissal of Appellants'
suit, as well as the imposition of sanctions against Appellants' attorney, William B.
Butler and his law firm, Butler Liberty Law, LLC.
                        ______________________________

                                            -3-